— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered September 27, 1983, convicting him of burglary in the third degree, criminal mischief in the third degree, possession of burglar’s tools and attempted petit larceny, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*718The defendant failed to object to the prosecutor’s comments on summation, and therefore his contentions have not been preserved for review (see, People v Nuccie, 57 NY2d 818; People v Manigiaruga, 115 AD2d 623). Lazer, J. P., Rubin, Lawrence and Kooper, JJ., concur.